DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/13/2022 has been entered.
 Response to Amendment
	Applicant’s amendment filed on 09/13/2022 has been entered.  In the Amendment, claim 1 has been amended.  Claims 1-4 and 7-20 are currently pending for examination.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 7-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the abutment element has, at mutually opposite ends, a respective-wedge shaped end region, to which a correspondingly shape mating piece is assigned” of claim 13  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“at least one receiving device” in claim 1;
“fastening element” in claim 1;
“a fixing device for the orientation of the positioning device” in claim 1;
“an abutment element” in claim 8; and
“mating piece” in claim 8.
Claim limitation “at least one receiving device” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because it uses a generic placeholder “device” as a substitute for means coupled with functional language “receiving” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Claim limitation “fastening element” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because it uses a generic placeholder “element” as a substitute for means coupled with functional language “fastening” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Claim limitation “a fixing device for the orientation of the positioning device” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because it uses a generic placeholder “device” as a substitute for means coupled with functional language “orientation” and “fixing” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Claim limitation “an abutment element” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because it uses a generic placeholder “element” as a substitute for means coupled with functional language “abutment” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Claim limitation “a mating piece” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because it uses a generic placeholder “piece” as a substitute for means coupled with functional language “mating” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the corresponding structure of the 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112, sixth paragraph limitation “at least one receiving device” described in the specification includes a sleeve  (Applicant’s specification page 18, lines 1-15).
A review of the specification shows that the corresponding structure of the 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112, sixth paragraph limitation “fastening element” described in the specification includes pegs, inner threads, shafts  (Applicant’s specification page 4, lines 8-12); bores, outer thread (Applicant’s specification, page 17, lines 10-12).
A review of the specification shows that the corresponding structure of the 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112, sixth paragraph limitation “a fixing device for the orientation of the positioning device” described in the specification includes  a screw (Applicant’s specification page 18, lines 25-27) a peg, a thread, form-fit or force fit securing device, a magnet device (Applicant’s specification, page 4, lines 28-34); 
A review of the specification shows that the corresponding structure of the 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112, sixth paragraph limitation “abutment element” described in the specification includes a feather key (Applicant’s specification page 21, lines 10-12); a bearing surface (Applicant’s specification page 7, lines 17-18, lines 28-35), wedge shape (Applicant’s specification page 7, lines 28-35 to page 8, line 8))
A review of the specification shows that the corresponding structure of the 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112, sixth paragraph limitation “mating piece” described in the specification includes a bearing surface (Applicant’s specification page 7, lines 17-18, lines 28-35); wedge shape (Applicant’s specification page 7, lines 28-35 to  page 8, line 8).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 7-18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “for the orientation of the positioning device” in line 11.  There is insufficient antecedent basis for the limitation is this claim.  For the purposes of examination it will be interpreted as --for an orientation of the positioning device--.
As claims 2-4 and 7-20 depend from claim 1, they are rejected for at least the same reasons as claim 1.  
Claim 18 recites the limitation "the joint axis of the natural joint of the limb" in line 2.  There is insufficient antecedent basis for the limitation in the claim.  For the purposes of examination it will be interpreted as --a joint axis of the natural joint of the limb--.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7-12, 14-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwark (US 2019/0076284) in view of Gregory (US 2004/0010213).
Regarding claim 1, Kwark discloses a positioning device (shoulder joint part 500, [0022], Fig. 2A), for arranging and orienting a plurality of fastening elements 241, 351 (fastening holes, [0037]; adjusting holes 241, 351, [0029], [0036]]; see 112f analysis above which indicates fastening elements include, for example, bores; holes are equivalent to bores) on a base layer 120, 342 (rail member 120, [0029]; rail member 342, [0036]) of a main body 340, 400, 100 (second torso plate 340, [0036]; elbow-joint part 400, [0018]; forearm part 100, [0018]) of an orthopedic device 1 (shoulder brace 1, [0018]; capable of intended use), the positioning device comprising: a first holder 250, 260, 200, 240  (rotary annuli 250, [0019]; rotary ring 260, [0023], [0024]; upper-arm part 200, [0023]; arm adjuster 240, [0029],) having at least one receiving device 250, 260, 200, 240 (rotary annulus 250, [0019]; rotary ring 260, [0023], [0024]; upper-arm part 200, [0023]; arm adjuster 240, [0029], Fig. 3B; see 112f analysis above which indicates receiving device, is, for example a sleeve; see Figs. 2b, 2c showing rotary annulus and rotary ring are each a sleeve; see annotated Fig. 2A below)

    PNG
    media_image1.png
    798
    1011
    media_image1.png
    Greyscale



for a fastening element 241 (adjusting holes 241, [0029]; also fastening holes on upper arm part 200, Fig. 2c, [0037]; see 112f analysis which describes that fastening elements are, for example, bores; bores are equivalent to holes); and a second holder 310, 330 (fastening ring 310, [0022], [0024];first torso plate 330, [0034], Fig. 2A, [0024]; torso adjuster 350, [0036]) having at least one receiving device 310, 330 (fastening ring 310, [0022], [0024]; first torso plate 330, [0034]; see 112f analysis above which indicates receiving device, is, for example a sleeve; see Figs. 2b,2c showing fastening ring is a sleeve; see annotated Fig. 2A above) for a fastening element 351 (fastening holes on upper torso part 300, [0037]; adjusting holes 351, Fig. 2A; see 112f analysis which describes that fastening elements are, for example, bores; bores are equivalent to holes); wherein the first holder and the second holder are mounted on each other (Fig. 2B, [0023], the fastening ring 310 is coupled to surround an exterior of the should-joint part 500 while making contact with the rotary annulus, [0024]) so as for the first holder to be pivotable about a pivot axis (axis is along shaft 510 and in space of rotary ring 260) about a limited angle range proceeding from a starting position (rotary annulus 250 [part of first holder] is rotatable, [0019]; the movement of the rotating protrusion 263 [part of first holder] is limited to 60 degrees or less, [0025]; the rotating protrusion is part of the rotary ring 260 [part of first holder], [0024]; if a wearer pushes the push button 520 the locking ring 530 slides along with the joint shaft to be removed from the rotary annulus and moved to an internal state and an end of the joint shaft 510 moves to the stopper groove, [0023]; in such a release state upper arm part 200 is allowed to be rotated, [0023]; the fastening ring 310 is coupled to surround an exterior of the should-joint part 500 while making contact with the rotary annulus, [0024]; the fastening ring has the adjusting groove formed on a portion of the outer circumference thereof, [0024]; a plurality of adjusting holes 312 is formed on the adjusting groove 311 to be spaced apart from each other, [0024]; a constraint pin 313 is inserted in an adjusting hole selected by the wearer, [0024]; thus when the rotating protrusion 263 moves along with the rotary ring by the rotation of the upper arm part or stops moving, the guide protrusion 264 moves along with the rotating protrusion or stops moving thus guiding an operation or a stop, [0026], Fig. 2b, Fig. 2C]; thus the first holder is pivotable about a limited angle range proceeding from a starting position), and wherein the first holder is mounted pivotably on a central piece 510 and the second holder is mounted on the central piece (joint shaft 510, [0022]; as described above rotary ring 260  and rotary annulus 250 are pivotably mounted on shaft 510; also fastening ring 310 is mounted on joint shaft 510, Fig. 2B, [0022], [0024]) and wherein a fixing device 313 (constraint pin 313, [0024]; see 112f analysis which indicates fixing device is, for example, a peg; constraint pin is equivalent to a peg); for the orientation of the positioning device (constraint pin 313 limits the motion range of the shoulder joint by limiting the rotation of rotary ring 260 [part of first holder], [0024], [0025]; rotary ring 260 rotatable with the rotary annulus 250 [part of first holder], [0019]; rotary annuli formed at end of upper arm part 200, [0019]; thus the constraint pin orients the position of upper-arm part 200 via rotary ring and rotary annulus; [0023]; connected to rotary ring [0019]; arm adjuster 240 [part of first holder] connected to upper arm part, [0029] thus it is oriented via the constraint pin 313; arm adjuster 240 is inserted in the space between upper plate 430 and lower plate 440 [elbow-joint part 400], [0030], [0033]; thus arm adjuster 240 [part of positioning device] is on the main body 400 and it is oriented by the constraint pin 313 [fixing device]) is arranged in  or on the central piece (Fig. 2A shows constraint pin 313 on the central piece; [0024], [0025]), and wherein the first holder and the second holder are independently fixed and oriented on the central piece (each holder is fixed and oriented on the central piece [joint shaft 510], Figs.2A and 2B, Fig. 1, [0019], [0020], [0024]; the first and second holders are separate pieces and are thus independently fixed and oriented).
	Kwark discloses the invention as described above.  Kwark does not explicitly disclose that the second holder is pivotable about a pivot axis about a limited range proceeding from a starting position and that the second holder is pivotably mounted on a central piece and Kwark does not explicitly disclose wherein the first holder and the second holder are individually and independently pivotable about the central piece.
Gregory teaches an analogous positioning device 10 (brace 10, [0011], Fig. 2) having an analogous first holder 12 (strut 12, [0011]; Fig. 1 shows connection 16 is received thus strut is analogous to a sleeve) and an analogous second holder 14 (strut 14, [0011]; Fig. 1 shows connection 16 is received thus strut 14 is analogous to a sleeve) pivotable about a pivot axis 16a and the second holder pivotably mounted on a central piece 16 (hinge 16, [0011]) wherein the first holder and the second holder are mounted on each other (Fig. 2, [0011]) so as to be pivotable about a pivot axis 16a (pivot axis 16a, [0011]), and wherein the holders are mounted pivotably on an analogous central piece 16 (hinge 16, [0011]), and wherein the first holder and the second holder are individually and independently pivotable about the central piece ([0011], [0012]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide the second holder is pivotable about a pivot axis and that the second holder is pivotably mounted on a central piece and wherein the first holder and the second holder of the positioning device of Kwark  are individually and independently pivotable about the central piece, as taught by Gregory , in order to provide an improved positioning device that is very versatile in terms of offering highly adaptable and repositionable bracing support,  Gregory, [0024]).
Kwark in view of Gregory discloses the invention as described above.  The combination further discloses wherein the first holder and the second holder are mounted on each other so as to be pivotable about a pivot axis about a limited angle range proceeding from a starting position (Kwark discloses the first holder and second holder are mounted on each other, Kwark Fig. 2B, [0022], [0024]; Kwark discloses the first holder is pivotable about a pivot axis about a limited angle range proceeding from a starting position, Kwark [0023]-[0026], see description with regard to claim 1 above; Kwark discloses that a rotating protrusion 263 [0024] of the first holder and the adjusting groove 311 [0024] of the second holder provide the first holder being pivotable about a limited angle range; Gregory teaches that the second holder is pivotable about a pivot axis, Gregory, [0011]; as the first holder of Kwark is limited in angle range via the second holder (see description above with regard to claim 1 rejection pertaining to rotating protrusion 263, adjusting groove 211 [of second holder 310] and constraint pin 313; Kwark, [0023]-[0024]) , it would follow that that the second holder [which per Gregory teaching is pivotable] would also be limited in angle range via the connection with the first holder; thus the combination discloses wherein the first holder and the second holder are mounted on each other so as to be pivotable about a pivot axis about a limited angle range proceeding from a starting position).
	Regarding claim 2, Kwark in view of Gregory discloses the invention as described above.
Kwark further discloses wherein each holder has a plurality of receiving devices 250, 260, 310 that each receive one fastening element (fastening holes, [0037]; see 112f analysis above which indicates fastening elements include, for example, bores) see annotated Fig. 2C below).

    PNG
    media_image2.png
    724
    1302
    media_image2.png
    Greyscale

Regarding claim 3, Kwark in view of Gregory discloses the invention as described above.  Kwark further discloses wherein the plurality of receiving devices have bearing surfaces for the respective fastening element (bearing surfaces are inside surfaces of fastening holes; strap S is connected to the fastening holds, [0037]; it would follow that straps bear against the inside surfaces of the fastening holes and thus the inner surfaces of the fastening holes are bearing surfaces), which bearing surfaces lie on the first or second holder in a common plane (first holder 250, 260 are connected to upper-arm part 200 which has the fastening holes; see annotated Fig. 2C below to show bearing surfaces lie in a common plane of the structure within which the bearing surfaces are located)

    PNG
    media_image3.png
    724
    1302
    media_image3.png
    Greyscale

Regarding claim 4, Kwark in view of Gregory discloses the invention as described above.  Kwark further discloses wherein the receiving devices are configured as sleeves (see Figs. 2b, 2c showing rotary annulus 250 and rotary ring 260 are each a sleeve; also fastening ring 310 is a sleeve; see annotated Fig. 2A above with regard to claim 1 rejection).
Regarding claim 7, Kwark in view of Gregory discloses the invention as described above. Kwark further discloses wherein the fixing device 313 orients the pivot axis orthogonally ([0024], [0025]; fixing device orients the pivot axis as it orients rotary ring 260 which has a space in which the pivot axis is disposed; the axis is orthogonal as seen in annotated Fig. 1 below) with respect to a joint axis of a joint device 350 (torso adjuster 350, [0036]; torso adjuster is a joint device as it is connected to shoulder joint, [0034]-[0036]; it has an axis, see annotated Fig. 1 below; thus it follows the torso adjuster, a joint device, has a joint axis; as seen in annotated Fig. 1 the axes are orthogonal; also the fixing device orients the joint axis orthogonal to the pivot axis)

    PNG
    media_image4.png
    814
    1098
    media_image4.png
    Greyscale

 that can be arranged on the main body 340 ([0036], Fig. 1, Fig. 4A).
Regarding claim 8, Kwark in view of Gregory discloses the invention as described above.  Kwark further discloses wherein an abutment element 263 (rotating protrusion 263, [0024];  see 112f analysis above which provides an abutment element is for example a bearing surface; rotating protrusion 263 has a surface that bears against constraint pin 313, [0024]) is arranged on the central piece (rotating protrusion 263 is part of rotary ring 260, [0024]; rotary ring 260 is arranged on shaft 510 [central piece], Fig. 2B, Fig. 2C; rotary ring 260 is rotatable with rotary annulus 250, [0019]; [0023]) and, with a mating piece 310, 311, 312, 313 (a plurality of adjusting holes 312 is formed on the adjusting groove 311 of fastening ring 310 [second holder], [0024]),  arranged on the respective first or second holder ([0024]), limits the angle range ([0025]).
Regarding claim 9, Kwark in view of Gregory discloses the invention as described above.  Kwark further discloses wherein at least one of the abutment element and the mating piece are arranged adjustably on the central piece or the first or second holder (a constraint pin is inserted into an adjusting hole 312 selected by a wearer, [0024]-[0025]).
Regarding claim 10, Kwark in view of Gregory discloses the invention as described above.  Kwak further discloses wherein the abutment element 263 is arranged on the central piece 510 in such a way as to be displaceable and securable along the pivot axis ([0024]-[0025]).
Regarding claim 11, Kwark in view of Gregory discloses the invention as described above.  Kwark further discloses wherein at least one of the abutment element and the mating piece has bearing surfaces oriented obliquely or curved with respect to the pivot axis (guide protrusion 264 has the same shape as guide protrusion 263, [0026]; see curved/oblique surface 264 [thus 263] in annotated Fig 2B below).

    PNG
    media_image5.png
    822
    1105
    media_image5.png
    Greyscale

Regarding claim 12, Kwark in view of Gregory discloses the invention as described above.  Kwark further discloses wherein the abutment element and the respective mating piece have correspondingly configured bearing surfaces oriented toward each other (rotating protrusion 263 is formed to protrude into the guide groove 311, [0024], Fig. 2B, Fig. 2C; thus the abutment element and the respective mating piece have correspondingly configured bearing surfaces oriented toward each other).
Regarding claim 14, Kwark in view of Gregory discloses the invention as described above.  Gregory further teaches wherein the holders are mounted on each other so as to be pivotable with an angle range of +/- 10 ° about the starting position (connection 16 allows for releasably lockable angular positioning  of the long axes of the struts 12, 14 relative to one another generally through an angular range of about 90 degrees, [0012]; upper arm is positioned at up to approximately 90 degrees, [0001];  thus struts [holders] are pivotable through an angular range of 0-90 degrees, which range of values include +/- 10 degrees).  
Regarding claim 15, Kwark in view of Gregory discloses the invention as described above.  Gregory further teaches wherein the receiving devices, in the starting position, have a longitudinal extent oriented parallel to each other (connection 16 allows for releasably lockable angular positioning  of the long axes of the struts 12, 14 relative to one another generally through an angular range of about 90 degree, [0012]; upper arm is positioned at up to approximately 90 degrees, [0001]; thus struts [holders] are capable of being arranged at an angle of 0 degrees which results in a longitudinal extent oriented parallel to each other).  
Regarding claim 16, Kwark in view of Gregory discloses the invention as described above.  Kwark further discloses a system formed of a positioning device as claimed in claim 1 (see rejection to claim 1 above) and a main body 400, 100, 340 of an orthosis or prosthesis, wherein the main body, spanning a natural joint of a limb (elbow-joint part 400, [0018]; located at the elbow joint, thus spans a natural joint of an arm [limb]), is designed to bear integrally on the limb (See Fig. 2E which shows part 400 bearing integrally on the limb; it is contact with elbow thus 400 is integral with elbow and bears on elbow, [0030]-[0033]; one end of the arm adjuster 240 connected to the upper-arm part 200 is inserted into space between the upper plate 430 and the lower plate 440 [of part 400] and then is fixed by a fixing member; part 200 is strapped to arm and thus bears down on arm; as part 200 is connected to 400 via 240, part 400 also bears integrally to elbow via straps of 200, [0037], Fig. 3F).
Regarding claim 17, Kwark in view of Gregory discloses the invention as described above.  Kwark further discloses wherein a receptacle S (receptacle is defined as a container, device, etc. that receives or holds something, dictionary.com; strap S is a receptacle in that it is a device that receives or holds the arm; see Fig. 3F; strap S forms a receptacle in that it is a device receives or holds an arm, see Fig. 3F) for fixing the positioning device is arranged on the main body (upper-arm part 200 [part of positioning device] is provided with a fastening piece B having fastening holes; straps are connected to the holes, [0037]; see Fig. 3A, Fig. 3F).
Regarding claim 18, Kwark in view of Gregory discloses the invention as described above.  Kwark further discloses wherein the receptacle is arranged in the region of the joint axis (elbow has a joint axis [inherent]) of the natural joint (elbow, [0030]) of the limb on which the orthosis or prosthesis can be arranged (receptacle is defined as a container, device, etc. that receives or holds something, dictionary.com; strap S is a receptacle in that it is a device that receives or holds the arm; see Fig. 3F which shows the strap S in the region of the joint axis of the natural joint of the limb, [0037]).
Regarding claim 20, Kwark in view of Gregory discloses the invention as described above.  Kwark also discloses wherein a predetermined separation region or at least one predetermined separation point is formed on the main body (see annotated Fig. 4A below; separation point is point on main body proximal orthosis component 400 separate from main body distal component 340),

    PNG
    media_image6.png
    664
    538
    media_image6.png
    Greyscale
 where the main body 400, 340 can be divided into a proximal and a distal orthosis component or prosthesis component (component 340 is distal to component  400, see annotated Fig. 1 above, component 400 proximal to elbow joint, [0030]).


Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwark
 (US 2019/0076284) in view of Gregory (US 2004/0010213) and in further view of Görnert (US 2018/0243119).
Regarding claim 13, Kwark in view of Gregory discloses the invention as described above.  Kwark in view of Gregory does not disclose wherein the abutment element has, at mutually opposite ends, a respective wedge-shaped end region, to which a correspondingly shaped mating piece is assigned.
Görnert teaches an analogous abutment element 300 (limiting wedge 300, [0019])  and an analogous mating piece (shoulder 114, shoulder 124 [0019]) wherein the abutment element has, at mutually opposite ends, a respective wedge-shaped end region 322, 324 (stop surfaces 322, 324, [0019]), to which a correspondingly shaped mating piece 114, 124 is assigned ([0019]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the abutment element of the positioning device of Kwark in view of Gregory, has, at mutually opposite ends, a respective wedge-shaped end region, to which a correspondingly shaped mating piece is assigned, as taught by Görnert, in order to provide an improved positioning device that safely guides the abutment element (Görnert, [0019]).
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwark
 (US 2019/0076284) in view of Gregory (US 2004/0010213) and in further view of Sieller (2003/0144620).
Regarding claim 19, Kwark in view of Gregory discloses the invention as described above.  Kwark further discloses wherein the main body 100 (forearm part [part of main body , 340, 400] is on a model of the limb or on the limb itself (forearm part 100 is worn to surround and protect a medial portion of the forearm, [0018]; see annotated Fig. 1 below) 

    PNG
    media_image7.png
    720
    735
    media_image7.png
    Greyscale


and has an inner contour corresponding to the outer contour of the limb ([0018], see annotated Fig. 1 above, [0018]).
Kwark in view of Gregory does not disclose wherein the main body is molded on a model of the limb or on the limb itself.
Sieller teaches an analogous main body 11 (support member 11, [0019], [0020], Fig. 1) wherein the main body is molded on a model of the limb or on the limb itself (the device may be custom molded to accurately fit a specific arm of a given patient, [0019]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the main body of the positioning device of Kwark in view of Gregory, is molded on a model of the limb or on the limb itself, as taught by Sieller, in order to provide an improved positioning device that accurately fits a specific arm of a given patient (Sieller, [0019]).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA MCCARTHY whose telephone number is (408)918-7594. The examiner can normally be reached Monday - Friday, 7:00-3:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.M./ Examiner, Art Unit 3786               

/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786